DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8-10, 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blaaderen et al., “Template-directed colloidal crystallization” (1997).
	Per claim 1, Blaaderen teaches a method for assembling particles on a micro-structured surface (page 321, col. 2, holes made with electron beam lithography) (alternatively, holes created by a first layer, page 321, col. 2) comprising a step of covering the surface of the sample with a colloidal suspension  and sedimenting the colloids towards the surface (page 321, col. 1) where the particles enter or are trapped in the hole (e.g., enter at least partially into the microstructured surface, page 321, col. 1).  The claimed covering temperature range, trapping temperature range, and sedimentation temperature range would have been inherent because the covering step, trapping step, and sedimentation step would have necessarily been carried out within a temperature range.  
	Per claims 8-9, Blaaderen teaches the colloidal suspension to include a dispersant which includes water or a mixture thereof (page 322, col. 2).   
	Per claim 10, Blaaderen does not teach any thermal agitation and therefore the effects of gravity would be greater.  
	Per claim 12, Blaaderen teaches a particle diameter of 1050nm, which falls within the claimed range (page 322, col. 2).  

Claim(s) 1, 4, 8-10, 12, 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ozin et al US 2002/0045030.
	Per claims 1, 4, Ozin teaches a method for assembling particles on a micro-structured surface (abstract) [0140] comprising a step of covering the surface of the sample with a colloidal suspension [0150] and sedimenting the colloids towards the surface [0151] where the particles enter or are trapped in the patterns and pits [0150].  The claimed covering temperature range, trapping temperature range, and sedimentation temperature range would have been inherent because the covering step, trapping step, and sedimentation step would have necessarily been carried out within a temperature range.  
	Per claims 8-9, Ozin teaches the colloidal suspension to include a dispersant which includes water or a mixture thereof [0139], [0171]. 
Per claim 10, Ozin does not teach any thermal agitation and therefore the effects of gravity would be greater.  
Per claim 12, Ozin teaches the colloidal particles having a range from 1200nm to 5000nm, which falls within the claimed range [0045].  
Per claim 14, Ozin teaches the suspension/dispersion being applied and formed by capillary forces [0024].  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5, 13, 16, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ozin et al US 2002/0045030 or Blaaderen et al., “Template-directed colloidal crystallization” (1997).
Per claims 5, 16, 18-19, Ozin and Blaaderen are silent regarding a lower temperature range for the covering step when compared to the trapping step.  Ozin and Blaaderen are also silent regarding the claimed temperature ranges for each step. However, Ozin teaches that temperature is a parameter for optimizing the coating process for creating colloidal crystal patterned wafers [0159]. Blaaderen teaches that careful control over temperature make it possible to achieve layer by layer growth of oriented crystal structures (page 321, top col. 2).  As such, it would have been obvious to one of ordinary skill to have controlled the temperature to arrive at the claimed invention via routine experimentation (see MPEP 2144.05).
Per claim 13, although the prior art is silent regarding the claimed microfluidic device comprising a chamber, it would have been obvious to one of ordinary skill in the art to have utilized some form of apparatus (any apparatus to perform these processes would be considered a microfluidic apparatus) within a chamber (for the purpose of increased control of the elements), wherein one of the surfaces may contain the substrate with a reasonable expectation for success and predictable results.

Allowable Subject Matter
Claims 2-3, 6-7, 11, 15, 17, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The reasons for allowance as stated in the office action dated 10/24/2021 are incorporated here.  Furthermore, neither Ozin nor Blaaderen teach the claimed method steps of dependent claims 2-3, 6-7, 11, 15, 17, or 20.  There would have been no apparent reason or motivation to have modified the prior art to arrive at these claimed limitations.

Response to Arguments
Applicant’s arguments filed 4/22/22 have been fully considered and are persuasive.  The rejections over Asbahi and Peyrade are withdrawn (see pages 8-13 of the response).  However, a new ground of rejection is described above in view of newly discovered prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN T. LEONG whose telephone number is (571)270-5352. The examiner can normally be reached M-F 10:00-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 570-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN T LEONG/Primary Examiner, Art Unit 1715